Name: Commission Regulation (EEC) No 3860/87 of 22 December 1987 replacing Annex I of Council Regulation (EEC) No 802/68, on the common definition of the concept of the origin of goods
 Type: Regulation
 Subject Matter: tariff policy;  oil industry;  international trade
 Date Published: nan

 No L 363/30 Official Journal of the European Communities 23. 12. 87 COMMISSION REGULATION (EEC) No 3860/87 of 22 December 1987 replacing Annex I of Council Regulation (EEC) No 802/68 , on the common defi ­ nition of the concept of the origin of goods Whereas the above mentioned adaptations of Regulation (EEC) No 802/68 to the combined nomenclature consti ­ tute simple technical adaptations not entailing any amendment concerning the scope of the rules laid down in the said Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Whereas the classification of the goods listed in Annex I to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (2), uses the Common Customs Tariff Nomencla ­ ture, which is itself based on the Customs Cooperation Council Nomenclature ; whereas this will be replaced as from 1 January 1988 by the Harmonized Commodity Description and Coding System which will be applied into the Community by means of the combined nomen ­ clature ; whereas consequently Annex I to Regulation (EEC) No 802/68 must use, with effect from 1 January 1988 , the classification of the aforesaid combined nomen ­ clature : Article 1 The text of Annex I to Council Regulation (EEC) No 802/68 is hereby replaced by the text annexed to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission COCKFIELD Vice-President (') OJ No L 256, 7. 9 . 1987, p . 1 . 2) OJ No L 148 , 28 . 6 . 1968 , p . 1 . 23 . 12. 87 Official Journal of the European Communities No L 363/31 ANNEX List of petroleum products (Article 3) CN code Description of product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high tempera ­ ture coal tar, of which more than 65 % by volume distils at a temperature of up to 250 ° C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels 2709 to 2715 Mineral oils and products of their distillation ; bituminous substances ; mineral waxes ex 2901 Acyclic hydrocarbons for use as power or heating fuels ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight ex 3404 Artificial waxes and prepared waxes with a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax ex 3811 Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals